Title: [Diary entry: 4 May 1781]
From: Washington, George
To: 

4th. A Letter of the Baron de Steuben’s from Chesterfield Court House Virga. dated the 21st. Ulto. informs that 12 of the Enemys Vessels but with what Troops he knew not, had advanced up James River as high as Jamestown—that few Militia were in arms and few arms to put into their hands—that he had moved the public Stores from Richmond &ca. into the interior Country. A Letter from the Marqs. de la Fayette, dated at Alexandria on the 23d., mentioned his having commenced his march that day for Fredericksburg—that desertion had ceased, & that his detachment were in good Spirits.